Per Curiam.
The application for a writ of certiorari must be denied. The pendency of the indictment in no way precluded this court from exercising its power of review, if it had any. The relator, being out on bail, had full liberty to make his application during the four months allowed by section 2125 of the .Code, and he. was not imprisoned on a criminal charge at the time of the expiration of this time, so as to be entitled to the additional time mentioned in section 2126. An order may be entered denying the application upon these grounds, so that an appeal may be taken therefrom if the relator desires.